UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7636



JOHN GEORGE SIMKUS, JR.,

                                           Petitioner - Appellant,

          versus


FRANK C. SIZER, JR., Warden; J. JOSEPH CURRAN, JR.,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-1417-WMN)


Submitted:   May 28, 1999                  Decided:   June 15, 1999


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John George Simkus, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Regina Hollins Lewis, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John George Simkus, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).    We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.     Accordingly,

we deny Simkus’ motions for a certificate of appealability and

appointment of counsel, and we dismiss the appeal on the reasoning

of the district court.      See Simkus v. Sizer, No. CA-98-1417-WMN

(D. Md. Oct. 9, 1998).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                   2